United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3179
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Jose Cardona-Saldana,                   * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 6, 2007
                                Filed: June 11, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Jose Cardona-Saldana challenges the sentence of 5 years in prison and 4 years
of supervised release that the district court1 imposed after he pleaded guilty to
distributing more than 50 grams of methamphetamine mixture, in violation of 21
U.S.C. § 841(a)(1). His counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), and has moved to withdraw, and Cardona-Saldana has filed a pro se
supplemental brief. For the reasons discussed below, we affirm.



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
        Counsel notes in his Anders brief that his client is dissatisfied with the length
of his sentence. The sentence, however, is the statutory minimum for the offense. See
21 U.S.C. § 841(b)(1)(B)(viii); United States v. Davidson, 437 F.3d 737, 741 (8th Cir.
2006) (finding statutory minimum sentence not unreasonable).

      Cardona-Saldana seems to argue in his pro se supplemental brief that his trial
counsel was ineffective, but such a claim should be raised, if at all, in a 28 U.S.C.
§ 2255 motion. See United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir.
2006).

      After reviewing the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we conclude that there are no non-frivolous issues for appeal.
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw subject to counsel informing appellant about procedures for
seeking rehearing or filing a cert petition.
                        ______________________________




                                          -2-